Title: To John Adams from Oliver Wolcott, Jr., 17 August 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Philadelphia Aug. 17. 1799

I have the honour to enclose a Letter from the Honble. Richard Bland Lee Esquire of Virginia, presenting himself as a Candidate in case a vacancy should occur for the appointment of Commissioner for the City of Washington.
It would be superfluous if not improper in me, to offer any observations on this application, as the President is perfectly acquainted with Mr. Lee’s character & pretensions
I have the honour to be with / perfect respect / Sir, / your most obedt. Sert.

Oliv Wolcott.